DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021, has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claims 1-6 and 8-13, claim 1 recites that the one-component epoxy resin includes an epoxy resin and a curing agent, and that the hydrophilic resin does not contain the curing agent.  Applicants’ specification as originally filed does not recite the presence or absence of a curing agent in either the lipophilic resin or the hydrophilic resin.  Additionally, note that page 10 lines 15-32 does not appear to recite the coating film containing a hydrophilic and lipophilic resin wherein the lipophilic resin is a one-component epoxy resin including an epoxy resin and a curing agent, and the hydrophilic resin not containing the curing agent.  The portion of Applicants’ specification only appears to refer to the starting materials and not the coating film or composition of the coating film itself, as the starting materials are clearly mixed and stirred without further reference to the starting materials remaining in their original form (see additionally Applicants’ specification at page 11 lines 1-3).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, the claim recites that the lipophilic resin is present in the hydrophilic resin as a plurality of islands, and the fibers are positioned in the island shaped lipophilic resin.  Although the lipophilic resin is present as a plurality of islands, the lipophilic resin, in totality, is not island shaped as presently claimed.  Therefore, it is unclear which structure was intended by Applicants.  Note that as currently claimed, the recitation of the island shaped lipophilic resin also lacks proper antecedent support.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0062211 to Kawazoe in view of US Pub. No. 2016/0016378 to Oikawa, as evidenced by “Bisphenol A environmental exposure and the detrimental effects on human .
Regarding claims 1-6 and 8-13, Kawazoe teaches an epoxy resin composition for a fiber reinforced composite material comprising an epoxy resin and a thermoplastic resin (Kawazoe, Abstract).  Kawazoe teaches that the cured composition has a continuous phase of the thermoplastic resin (Id.), wherein the thermoplastic resin may comprise a polyester resin (Id., paragraph 0095).  Kawazoe teaches that the thermoplastic resin may preferably have a reactive functional group, such as a hydroxyl group or a carboxy group (Id., paragraph 0104), wherein a hydroxyl group is preferred (Id., paragraph 0105).  Such a structure would result in a hydrophilic resin.  Kawazoe teaches that the thermoplastic resin is used in an amount of at least 20 parts by weight in relation to 100 parts by weight of the epoxy resin (Id., paragraph 0108).  Kawazoe teaches that the continuous phase is the thermoplastic resin and the epoxy resin will have the island phase (Id., paragraph 0157), wherein the island phase may preferably have an average particle diameter of 0.1 to 2 µm (Id., paragraph 0161).  
Regarding the epoxy resin being lipophilic, since the epoxy resin is a separate phase from the thermoplastic resin, the epoxy resin appears to be lipophilic.  As further evidence, Kawazoe teaches that examples of epoxy resin (a1) include preferably difunctional glycidyl ether epoxy resins such as bisphenol A and bisphenol F (Kawazoe, paragraphs 0054, 0055).  As set forth in Valentino at page 2, bisphenol A is known in the art as a ubiquitous lipophilic compound.
Regarding the epoxy resin being one-component, Kawazoe teaches an epoxy resin comprising an epoxy resin (a1) and an epoxy resin (a2) (Kawazoe, Abstract).  Kawazoe teaches that examples of epoxy resin (a1) include preferably difunctional glycidyl ether epoxy resins 
Since Kawazoe teaches that the thermoplastic resin may comprise a polyester resin and a reactive functional group, and that the epoxy resin may comprise the island phase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of Kawazoe, such that the thermoplastic resin is a polyester resin with a reactive functional group and that the epoxy resin is bisphenol A with a latent imidazole curing agent as the island phase, motivated by the desire of forming a conventional composite material based on the totality of the teachings of Kawazoe.
Regarding the hydrophilic resin not containing the curing agent, the claim is interpreted as referencing the starting material and not the hydrophilic resin in the coating.  As set forth above, the thermoplastic resin starting material does not comprise a curing agent such as imidazole salts.
Kawazoe teaches that the composition can be used for a matrix resin of a fiber reinforced prepreg, wherein the reinforcing fibers for the prepreg may comprise glass fibers, and wherein exemplary fibers include a unidirectional fabric (Kawazoe, paragraphs 0165-0171).  Kawazoe teaches that the fibers can be coated (Id., paragraph 0174).  Kawazoe does not appear to teach the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of Kawazoe, wherein the fabric comprises nonwoven fabric impregnated with silica aerogel having a thickness, such as within the claimed range, as taught by Oikawa, motivated by the desire of forming a conventional composite material comprising an additional fiber structure suggested by Kawazoe and known in the art as providing advantageous properties, such as low heat conductivity, water repellency and sound absorbability, suitable for the intended application.
Regarding claim 6, Kawazoe teaches that the epoxy resin is cured (Kawazoe, paragraph 0013).
Regarding claim 8, Kawazoe does not appear to teach the claimed thickness.  However, it is within the level of ordinary skill to determine a suitable thickness, such as within the claimed range, based on the desired thickness of the composite, suitable for the intended application.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of the prior art combination, and adjusting and varying the thickness of the composition, such as within the claimed range, as taught by Oikawa, motivated by the desire of forming a conventional composite material comprising a thickness known in the art as being predictably suitable for such applications.
Regarding claims 9 and 10, as set forth above, the prior art combination teaches island diameters and amount of epoxy within the claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claim 13, as set forth above, the prior art combination teaches combining the epoxy resin composition with the reinforcing fibers, such as impregnating and coating of the reinforced fiber with the epoxy resin composition (Kawazoe, paragraph 0174).  Additionally, the prior art combination teaches that the continuous phase is the thermoplastic resin and the epoxy resin will have the island phase. Such a structure would appear to result in fibers positioned on the lipophilic resin.


Response to Arguments
Applicants’ arguments filed August 3, 2021, have been fully considered but they are not persuasive. Applicants argue that the hydrophilic resin and lipophilic resin of Kawazoe are mixed to form a homogeneous composition, as the hydrophilic resin contains the curing agent.  Examiner respectfully disagrees.  As set forth above, the amendments lack support in the specification as filed.  Additionally, the amendments are indefinite for the reasons set forth above.  Additionally, as set forth above, the thermoplastic resin starting material does not comprise a curing agent such as imidazole salts.  Therefore, the hydrophilic resin does not appear to comprise a curing agent.
Note also that Applicants’ specification teaches at page 10 lines 10-34 the materials used to form the composition.  However, as recited on page 11 lines 1-3, “[t]he components (a) to (c) were weighted, and mixed and stirred…to make a coating material for forming an island-in-sea structure” (emphasis added).  Therefore, the claimed limitations directed to the hydrophilic resin and lipophilic resin appears to be directed to the starting materials and not the resins in the final composition, as the structure needs to be mixed and stirred to form the coating material of page 10 lines 10-34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786